         Case 8:19-cv-02009-TDC Document 111 Filed 03/31/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                GREENBELT DIVISION




JACOB DEVINE, Individually and on Behalf               Case No. 8:19-cv-02009-TDC
of All Others Similarly Situated
                                                       JOINT STATUS REPORT BY
                   Plaintiff,                          PLAINTIFF JACOB DEVINE AND
                                                       DEFENDANTS BETHESDA
v.                                                     SOFTWORKS LLC, BETHESDA
                                                       SOFTWORKS, AND ZENIMAX MEDIA
BETHESDA SOFTWORKS LLC,                                INC.
BETHESDA SOFTWORKS, and ZENIMAX
MEDIA INC.,

                   Defendants.


       As ordered by the Court (ECF No. 107), Plaintiff Jacob Devine and Defendants Bethesda

Softworks LLC, Bethesda Softworks, and ZeniMax Media Inc. (collectively “The Parties”) hereby

submit their joint report.

       Plaintiff intends to file his proposed Motion for Preliminary Injunction. The Parties

propose the following briefing schedule:

       (1) Deadline for Plaintiff to file Motion for Preliminary Injunction:        April 22, 2021

       (2) Deadline for Defendants to file opposition brief:                        May 13, 2021

       (3) Deadline for Plaintiff to file reply brief:                              May 27, 2021

       The Parties are unavailable on May 4, May 6, May 11, June 8, and June 11, 2021 but are

otherwise available for a hearing on the date most convenient for the Court.

       The Parties have met and conferred regarding whether the page limits for the briefs should

be expanded but have not reached an agreement.




                                                   1
         Case 8:19-cv-02009-TDC Document 111 Filed 03/31/21 Page 2 of 4



        Plaintiff’s position is that the page limit should be increased to 50 pages for the opening

and opposition brief because the parties will need to discuss 1) the applicability of the purported

arbitration agreements Defendants have identified, 2) class certification, and 3) the merits of

Plaintiff’s claims themselves.

       Defendants’ position is that the 35 page limit for opening and opposition briefs set forth in

Local Rule 105(3) is sufficient.




Dated: March 31, 2021                        Respectfully Submitted,



                                             /s/ Filippo Marchino

                                             Filippo Marchino, Esq. (Pro Hac Vice Granted)
                                             fm@xlawx.com
                                             Thomas E. Gray, Esq. (Pro Hac Vice Granted)
                                             tg@xlawx.com
                                             THE X-LAW GROUP, P.C.
                                             625 Fair Oaks Ave., Suite 390
                                             South Pasadena, CA 91030
                                             Tel: (213) 599-3380
                                             Fax: (213) 599-3370

                                             Charles Gilman (Bar No. 26435)
                                             cgilman@gblegalteam.com
                                             H. Briggs Bedigian (Bar No. 27113)
                                             Hbb@gblegalteam.com
                                             GILMAN & BEDIGIAN, LLC
                                             1954 Greenspring Drive, Suite 250
                                             Timonium, MD 21093
                                             Tel: (410) 560-4999
                                             Fax: (410) 308-3116

                                             Attorneys for Plaintiff
                                             Jacob Devine, Individually and on Behalf of All
                                             Others Similarly Situated




                                                2
Case 8:19-cv-02009-TDC Document 111 Filed 03/31/21 Page 3 of 4



                            /s/ Margaret A. Esquenet
                            Margaret A. Esquenet (Bar No. 27775)
                            Anna B. Naydonov (Bar No. 21144)
                            FINNEGAN, HENDERSON, FARABOW,
                              GARRETT & DUNNER LLP
                            901 New York Avenue NW
                            Washington, D.C. 20001-4413
                            (202) 408-4000 (phone)
                            (202) 408-4400 (fax)
                            margaret.esquenet@finnegan.com
                            anna.naydonov@finnegan.com

                            Attorney for Defendants
                            Bethesda Softworks LLC, Bethesda Softworks, and
                            ZeniMax Media Inc.




                              3
        Case 8:19-cv-02009-TDC Document 111 Filed 03/31/21 Page 4 of 4



                             CERTIFICATE OF SERVICE

      I, Filippo Marchino, hereby certify that on March 31, 2021, the foregoing JOINT

STATUS REPORT BY PLAINTIFF JACOB DEVINE AND DEFENDANTS BETHESDA

SOFTWORKS LLC, BETHESDA SOFTWORKS, AND ZENIMAX MEDIA INC. was filed

and served using the Court’s CM/ECF system, upon:


                           Margaret A. Esquenet, Esq.
                            Anna B. Naydonov, Esq.
                            Sydney N. English, Esq.
          FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
                          901 New York Avenue NW
                         Washington, D.C. 20001-4413
                            (202) 408-4000 (phone)
                             (202) 408-4400 (fax)
                        margaret.esquenet@finnegan.com
                         anna.naydonov@finnegan.com
                         sydney.english@finnegan.com

                                Attorneys for Defendants
           Bethesda Softworks LLC, Bethesda Softworks, and ZeniMax Media Inc.



                                                      /s/ Filippo Marchino
                                                      Filippo Marchino




                                            4
